ADAMS, Justice.
In Stover v. Alabama Farm Bureau Ins. Co., 467 So.2d 251 (Ala.1985), former Chief Justice Torbert wrote:
“Appellants who fail to comply with A.R. App.P. 28(a) place themselves in a perilous position. While we attempt to avoid dismissing appeals or affirming judgments on what may be seen as technicalities, we are sometimes unable to address the merits of an appellant’s claim when the appellant fails to articulate that claim and presents no authority in support of that claim. Under appropriate circumstances we will refuse to consider the appeal.”
467 So.2d at 252. Thus, an appellant who fails to submit an argument that contains the “contentions of the appellant with respect to the issues presented, and the reasons therefor, with citations to the authorities, statutes, and parts of the record relied on,” invites dismissal of his appeal. See A.R.App.P. 28(a)(5).
In the instant case, the appellant lists 35 cases and six statutes in his “Table of Authorities,” and six issues in his “Statement of the Issues.” He fails, however, to support any portion of his argument with cited legal authority, and, in fact, restates the submitted issues, answering each with “Yes” or “No.” Clearly, the argument requirement of A.R.App.P. 28(a)(5) is not met, and we are unable to address the *279merits of the appellant’s claim under these circumstances.
AFFIRMED.
HORNSBY, C.J., and MADDOX, ALMON and STEAGALL, JJ., concur.